Citation Nr: 1215693	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected right ear hearing loss and residuals of a ruptured right tympanic membrane.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling prior to March 8, 2011 for service-connected temporomandibular joint trismus (TMJ) due to subluxation.

5.  Entitlement to an evaluation excess of 20 percent disabling from March 8, 2011, forward, for service-connected TMJ.

6.  Entitlement to an initial evaluation in excess of 20 percent disabling for chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.

In June 2010, the Veteran testified in a Travel Board hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  An analysis of the RO's compliance with the January 2011 Remand is discussed below in both the Duties to Notify and Assist and Remand sections.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for impotence, as secondary to service-connected prostatitis, service connection for a salivary gland disability, as secondary to service-connected TMJ, and service connection for headaches, as secondary to service-connected TMJ, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for left ear hearing loss and a disability as manifested by vertigo/dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability did not have its onset in service and is not otherwise etiologically related to his active service.

2.  Prior to March 8, 2011, the Veteran's service-connected TMJ was manifested by pain on chewing, clicking, and no less than 34 millimeters (mm) of inter-incisal range of motion.

3.  From March 8, 2011, forward, the Veteran's service-connected TMJ is manifested by pain on chewing, popping, and no less than 27 mm of inter-incisal range of motion.

4.  The Veteran's service-connected chronic prostatitis is manifested by daytime urinary frequency of six to eight times and awakening to void every two hours at night; it does not manifest in daytime voiding intervals of less than one hour or awakening to void five or more times per night, or recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization or requiring continuous intensive management, or urinary retention requiring intermittent or continuous catheterization; it does not require the wearing of absorbent materials.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Prior to March 8, 2011, the criteria for an initial evaluation in excess of 10 percent disabling for TMJ have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2011).

3.  From March 8, 2011, forward, the criteria for an evaluation in excess of 20 percent disabling for TMJ have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2011).

4.  The criteria for an initial disability rating in excess of 20 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Board further notes that, in the present case, initial notice was issued prior to the August 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the United States Court of Appeals for Veterans Claims (Court) held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents with respect to his increased evaluation claims.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded examinations of his service-connected prostititis and TMJ in June 2007.  Pursuant to the Board Remand in January 2011, the Veteran was afforded appropriate VA examinations in March 2011 for his claimed left knee disability and service-connected TMJ.  See Stegall v. West, 11 Vet. App. 268 (1998).

Indeed, upon a thorough review of the June 2007 and March 2011 VA examination reports, the Board finds that these VA examinations are adequate for VA compensation purposes (with the exception of the issues of entitlement to service connection for left ear hearing loss and vertigo, to include as secondary to service-connected right ear hearing loss and residuals of a ruptured right tympanic membrane, which are discussed in the Remand section below).  The March 2011 VA examiners followed the January 2011 Board Remand instructions and provided rationales for his and her medical opinions when necessary.  All necessary tests were conducted and the March 2011 VA examination reports are in substantial compliance with the Remand.

During the June 2010 Board hearing, the Veteran testified that there may be outstanding, private treatment records pertaining to his service-connected prostatitis.  Pursuant to the January 2011 Board Remand, in February 2011, the RO requested that the Veteran identify all providers of treatment and/or evaluation he has received for chronic prostatitis, and to provide the releases of authorization needed to secure those private records.  

To date, the Veteran has not submitted the requested materials.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000) (the veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  

In this regard, the Veteran has frustrated the Board's attempt to obtain compliance with the terms of the January 2011 Remand, which sought to obtain private treatment reports of his prostatitis, and complete compliance has been rendered impossible.  Thus, there is no violation of the previous Remand orders which can be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to obtain these records is warranted.

Importantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

A service treatment report from November 1970 indicated that the Veteran injured his left knee due to a fall from a telephone pole.  Another service treatment report from September 1972 indicated, generally, the Veteran's complaints of "leg pains," however, it was not specified whether the right or left leg was involved.  No other service treatment reports indicated complaints of, or treatment for, a left knee condition.  

Here, the Board notes the lengthy period between the Veteran's in-service injury to his left knee and when he first complained of left knee problems post service.  Indeed, there were no complaints of, or treatment for, any left knee disability until August 2004.  A private treatment report from August 2004, which noted the Veteran's subjective complaint of left knee pain, is the first post service evidence of a left knee condition of record.  This long lapse of time (over two decades after separation from active service) is evidence against a finding that any current left knee disability had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Pursuant to a Board Remand from January 2011, the Veteran was afforded a VA examination of his left knee in March 2011.  At that time, he was diagnosed with left knee degenerative joint disease.  The VA examiner accurately noted that the Veteran injured his left knee in service and was diagnosed with a sprain of the left knee joint.  However, the examiner also noted that service treatment records did not indicate ongoing symptomatology, diagnoses, or treatment of a left knee condition.  In addition, the VA examiner further indicated that treatment records following active service did not reveal that the Veteran sought medical attention for symptomatology of a left knee problem and the Veteran's own reported history revealed that he did not seek medical attention for the left knee.  

As such, the examiner opined that "there is no established link between the injury in the service and the current diagnosed condition of degenerative joint disease of the left knee.  Therefore, in this examiner's opinion, it is less likely than not, that the left knee condition is related to his left knee complaints in the service."

This evidence weighs heavily against the Veteran's claim for service connection as it fails to establish the requisite nexus between the Veteran's current left knee disability and his service, and provides highly probative evidence against such a finding, with a clear rationale that the Board finds highly persuasive.

The Veteran, a layperson, has himself asserted that he has a left knee disability as a result of an in-service injury.  Indeed, only the Veteran's own contention, that his current left knee disability is related to his symptoms of a left knee injury in active service, stands in favor of his claim.  The Board recognizes that lay statements may be competent to support a compensation claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders, however, such as degenerative joint disease of the left knee, in this case, are complex disorders involving the largely unseen internal systems of the body, and which require specialized training for a determination as to diagnosis and causation; therefore, they are not susceptible of lay opinions on etiology, and the Veteran's statements as to the presence and origin of his left knee disability cannot be accepted as competent evidence.  This is especially true in light of the contrary evidence provided by a VA physician.

Upon review of the Veteran's additional medical records, the Board finds no evidence favorable to the Veteran's claim for service connection for a left knee disability.

Based on the above, the preponderance of the evidence is against the award of service connection for a left knee disability.  A left knee disability has not been shown to have had its onset during active military service or otherwise etiologically related to the Veteran's active service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

TMJ

In an August 2007 rating decision, the Veteran was assigned an initial 10 percent disability rating for TMJ disorder, under Diagnostic Code 9905, which rates limited temporomandibular articulation.  See 38 C.F.R. § 4.150, Diagnostic Code 9905.  A February 2012 rating decision increased the Veterans disability evaluation to 20 percent disabling for TMJ, effective March 8, 2011.  

Under Diagnostic Code 9905, when the range of lateral excursion about the temporomandibular articulation is within 0 to 4 millimeters (mm) or when the range of inter-incisal motion about the temporomandibular articulation is from 31 to 40 mm, a 10 percent rating is warranted; an inter-incisal range of 21 to 30 mm warrants a 20 percent rating; an inter-incisal range of 11 to 20 mm warrants a 30 percent rating; and an inter-incisal range of zero to 10 mm warrants a 40 percent rating.  Ratings for limited inter-incisal movement, however, may not be combined with ratings for limited lateral excursion.  Id.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board will first determine whether an initial evaluation in excess 10 percent is warranted for the Veteran's service-connected TMJ prior to March 8, 2011.

In June 2007, the Veteran underwent a VA examination of his TMJ.  At that time, he reported that his jaws would get tired easily and that he had difficulty eating foods that require a lot of chewing, as it caused his jaw to become fatigued.  He reported sharp bilateral pain which would reach eight to nine on a 1-10 pain scale if he opened his jaw in a range in excess of what he was used to.  He also experienced pain for about an hour to an hour and a half after meals.  

Upon objective examination, the Veteran's inter-incisal range of motion was 34 mm with bilateral TMJ pain.  Bilateral movement was 8 mm.  Further oral evaluation revealed a slight extra oral depression in the area of his surgery.

The Board has reviewed all of the evidence prior to March 8, 2011, including the Veteran's lay statements and hearing testimony, but finds that there is no indication that the Veteran's range of temporomandibular articulation has been limited to less than 31 mm during this appeal period, which is required for the assignment of a 20 percent disability rating under Diagnostic Code 9905.  38 C.F.R. § 4.150.  

During the June 2010 hearing, the Veteran testified that while he experienced clicking and pain on chewing, he recalled that when his jaw was measured, it opened to 32 mm.  Hearing transcript at 6.  When questioned by the undersigned whether his TMJ disability affected his ability to communicate or speak, the Veteran stated that sometimes, people have a hard time understanding him when he speaks.  However, at that time, the undersigned indicated that he was "doing just fine."  Id. at 8.  Indeed, the Veteran's own statements provide evidence against his claim for an increased rating of his TMJ prior to March 8, 2011.

As such, a 20 percent rating is not warranted prior to March 8, 2011 and higher initial 10 percent evaluation under Diagnostic Code 9905 is not supported by the record.

The Board now turns to whether an evaluation in excess of 20 percent disabling for TMJ is warranted from March 8, 2011 forward.

Pursuant to the January 2011 Board Remand, the Veteran was afforded another VA examination of his service-connected TMJ in March 2011.  At that time, the Veteran reported that his jaws felt like they were getting tight with pain and could not open his jaws as wide.  The examiner noted some popping noise to the right joint and the Veteran denied pain at night.  

Upon physical examination, the examiner noted that there was no loss of substance, no scarring, no deformity, no paresthesia, and no abnormalities of speech.  He had decreased chewing efficiency due to limited opening and pain on chewing but there was no indication that these symptoms otherwise affected the Veteran's ability to eat.  Upon repetitive motion, the Veteran's inter-incisal range of motion was measured at 30 mm, 27 mm, and 29 mm, with pain on all maximum openings.

The evidence during the period on appeal (from March 8, 2011 forward) is limited to the March 2011 VA examination.  Indeed, the Board has reviewed all of the evidence, including the Veteran's lay statements, but finds that there is no indication that the Veteran's range of temporomandibular articulation has been limited to less than 21 millimeters at any time during the appeal period, which is required for the assignment of a 30 percent disability rating under Diagnostic Code 9905.  38 C.F.R. § 4.150.

As such, a 30 percent rating is not warranted form March 8, 2011 forward, and an evaluation higher than 20 percent under Diagnostic Code 9905 is not supported by the record.

The Board also considered whether a higher disability rating is warranted under other applicable diagnostic code provisions during either period on appeal.  However, as the Veteran did not exhibit any nonunion of the mandible at any time period on appeal, a higher disability rating pursuant to Diagnostic Code 9903 and 9904 is not warranted.  Prior to March 8, 2011, the Veteran did not have ramus, loss of condyloid process, or loss of hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes, 9907, 9909, 9912.  Further, as 20 percent is the highest rating available under Diagnostic Codes 9907, 9909, and 9912, these codes do not warrant consideration from March 8, 2011 forward.

Additionally, the Veteran has never been diagnosed with, nor does he contend, that his jaw disability manifests in chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, any loss of the mandible, any loss of the ramus, any loss of the condyloid, or any loss or malunion of the maxilla.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 9900-9902, 9906, 9908, 9911, and 9914-9916 during either period on appeal.  38 C.F.R. § 4.150.  

As to facial scars, there is no evidence, nor does the Veteran contend, that his TMJ manifests in a scar.  While the June 2007 examiner noted a slight oral depression in the area of the Veteran's surgery, a scar was not indicated.  Indeed, the March 2011 examiner explicitly indicated that there was no scarring.  As such a higher evaluation for facial scars is not warranted for either appeal period.

The potential disabling effects of pain have also been considered in evaluating the Veteran's service-connected TMJ.  While he has complained of difficulty chewing, popping, clicking, and pain, during both appeal periods (prior to March 8, 2011 and March 8, 2011 forward), the Board finds that this is already contemplated in both the 10 percent rating assigned prior to March 8, 2011 and the 20 percent rating assigned from March 8, 2011, forward.  See DeLuca, 8 Vet. App. at 202.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.130.  In short, there is no showing of additional limitation of functional such as to enable a finding that the Veteran's disability picture most nearly approximates the next-higher rating during either period on appeal under Diagnostic Code 9905.

The Board acknowledges that the Veteran genuinely believes that the severity of his TMJ disability merits a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected TMJ.  Even if the Veteran's medical opinion were entitled to be accorded some probative value, it is far outweighed by the detailed VA medical examinations which show that the criteria for a rating in excess of 10 percent disabling for TMJ prior to March 8, 2011 and a rating in excess of 20 percent disabling for TMJ from March 8, 2011, forward have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an increased rating for service-connected TMJ for both appeal periods (10 percent prior to March 8, 2011 and 20 percent from March 8, 2011, forward) is not warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Prostatitis

Service connection was established for prostatitis in an August 2007 rating decision and the Veteran was assigned an initial disability rating of 20 percent disabling.

The Veteran's chronic prostatitis is rated as analogous to prostate gland injuries, infections, hypertrophy, and postoperative residuals under Diagnostic Code 7527 of 38 C.F.R. § 4.115b, which provides that this disability be rated as a voiding dysfunction or urinary tract infection, whichever is predominant under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 4.20 (2011) (providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

Urinary frequency manifested by a daytime voiding interval between one and two hours, or; awakening to void three to four times per night is rated a 20 percent disabling.  Urinary frequency manifested by a daytime voiding interval less than one hour or awakening to void five or more times per night is rated as 40 percent disabling.  Id.

Obstructed voiding entails ratings ranging from noncompensable to 30 percent.  Important for this case, a 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  Urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent evaluation.  Id.

Parenthetically, the Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In June 2007, the Veteran underwent an examination of his chronic prostatitis.  He reported that he had prostatitis since 1957.  The Veteran also reported that he urinates six to eight times a day and every two hours at night.  The examiner noted that at times, the Veteran had problems starting urination.  The examiner also indicated that there is no incontinence.  Objectively, the examiner concluded that the Veteran had "intermittent episodes," and was taking antibiotics three times per year.  His urinary stream was weak with hesitancy.

During the June 2010 hearing before the undersigned, the Veteran testified that the primary symptom of his prostatitis is "constant urination."  Hearing transcript at 3.  Similar to his report during the June 2007 examination, he explained that at night, "almost every two hours I have to get up and go to the toilet."  Id.  During the day, he testified that during his drive to the city for the hearing, he stopped three times to go to the toilet.  He also indicated that he never really had any "real pain" but did have pressure to his lower abdomen.  Id.

Upon questioning from his representative, the Veteran stated that he does not have to use absorbent materials nor has he had to adjust his lifestyle due to the urinary frequency.  He did testify that he sometimes had to strain to urinate but that he was not currently receiving treatment for his prostatitis.  Id. at 3-4.

Based on the above, the Board finds that the current 20 percent rating is appropriate under voiding dysfunction as the predominant residual.  While the Veteran has no history of renal dysfunction or urinary tract infection and does not require the use of absorbent materials, his primary symptom due to his prostatitis is urinary frequency.  The Veteran also does not have a history of obstructed voiding and as such, a rating for obstructed voiding is not warranted.  The evidence does reveal that the Veteran's urinary frequency is more intermittent, as described by the June 2007 examiner.  While the Veteran identified his urinary frequency as constant, he reported the same frequency during the day and at night during both the June 2007 examination and June 2010 hearing.  The evidence does not reflect that the Veteran has daytime voiding interval of less than one hour or awakening to void five or more times per night, warranting the current 20 percent evaluation.

In short, the Veteran's prostatitis symptomatology more closely approximates the criteria for a 20 percent disability rating and a rating in excess of 20 percent is not warranted.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.  There are no other diagnostic codes applicable to the Veteran's prostatitis that would afford him a higher evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As discussed above, the Board acknowledges the Veteran's contention that the severity of his chronic prostatitis merits a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected prostatitis.  Even if the Veteran's medical opinion were entitled to be accorded some probative value, it is far outweighed by the detailed VA medical examination which shows that the criteria for a rating in excess of 20 percent disabling for chronic prostatitis have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Based on the above, the Board does not find evidence that the rating assigned for the Veteran's prostatitis should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Extraschedular

As mentioned above, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran for both his service-connected TMJ and chronic prostatitis fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has been retired since 1986 (he is 76 years of age), and has not required hospitalization for his service-connected disabilities at issue during the pendency of this appeal.  Indeed, during a March 2011 examination, the Veteran gave no specific reason for not seeking gainful employment.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  

In short, the rating criteria contemplate not only his symptoms but the severity of his service-connected disabilities, to include TMJ and prostatitis.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted for either service-connected TMJ or prostatitis.


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling prior to March 8, 2011 for service-connected TMJ due to subluxation is denied.

Entitlement to an evaluation excess of 20 percent disabling from March 8, 2011, forward, for service-connected TMJ is denied.

Entitlement to an initial evaluation in excess of 20 percent disabling for chronic prostatitis is denied.


REMAND

Left Ear Hearing Loss

As discussed above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5Vet. App. 155, 159 (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).

The Veteran has stated, throughout the claim process including during his testimony before the undersigned in June 2010 that he has left ear hearing loss due to in-service flight line noise exposure.  The Veteran's DD 214 indicates that for the greater part of his service in the Air Force, his military occupational specialty was Cable & Antennae Installation & Maintenance.  Indeed, noise exposure in this case has been conceded as the Veteran is currently service-connected for tinnitus and right ear hearing loss.

Pursuant to the January 2011 Board Remand, the Veteran was afforded a VA audiology examination in March 2011.  Parenthetically, while it appears that the Veteran did not have left ear hearing loss for VA compensation purposes at the time of the March 2011 VA examination, as discussed in the January 2011 Remand, the Veteran has a "current disability" since the June 2007 VA audiology examination results revealed that the Veteran had a left ear hearing loss disability by VA standards.

Regardless, the March 2011 VA examiner opined that "[i]t is less likely than not that the veteran's current complaint of hearing loss [and]/or tinnitus is related to his military service as no evidence of either condition was noted during veteran's military service.  Furthermore, both veteran's entrance and exit examinations were [within normal limits] for VA purposes."

As noted above, the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  Ledford, 3 Vet. App. at 89.  Importantly, an examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Here, the examiner correctly noted the Veteran's assertion of in-service injury (noise exposure associated with heavy equipment, airplanes, jackhammers, and generators).  However, it appears that that VA examiner did not take into account this in-service injury and merely relied on the negative evidence indicating no hearing loss during service in concluding that the Veteran's left ear hearing loss was not related to service.

Also in this regard, once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  This was not accomplished in the March 2011 VA audiology examination.

Therefore, because the March 2011 VA examiner did not provide an adequate rationale in support of her conclusion, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.

Vertigo/Dizziness

The Veteran seeks service connection for a disability as manifested by vertigo and dizziness.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Regardless of whether a claimant has explicitly raised a secondary service connection claim, VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).

Indeed, in this case, the Veteran (through his representative in an April 2012 Post-Remand Brief), explicitly stated:

In the alternative to direct service connection for the vertigo...The appellant is presently shown to be service-connected for his right ear hearing loss and residuals of a ruptured right tympanic membrane.  The veteran has additionally testified concerning his acoustic trauma in service, yet, the [VA examination] has not clearly commented on the relationship, or lack of one, between the service-connected audiology problems and the episodes of dizziness.

Pursuant to the Board's January 2011 Board Remand, the Veteran underwent a VA examination of his claimed vertigo in March 2011.  At that time, he was diagnosed with benign paroxysmal positional vertigo and a medical opinion was provided as to the etiology of Veteran's current vertigo on a direct basis.  However, he Board finds that this medical opinion is deficient as it fails to address the issue of aggravation.

In light of the Veteran's assertion that his claimed vertigo is alternatively as due to his service-connected hearing disabilities (notably offered after the Board Remand in January 2011 and the March 2011 VA examination), the Board finds that obtaining an addendum VA medical opinion is warranted.  

In addition, as already discussed, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr, 21 Vet. App. at 311.  Accordingly, an addendum medical opinion is required to determine the etiology of the Veteran's vertigo and whether his diagnosed vertigo is aggravated by his service-connected disabilities, to include right ear hearing loss and residuals of a ruptured right tympanic membrane.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. If possible, request that the medical professional who conducted the March 2011 VA audiology examination review the claims file and provide an addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner. The examiner should note such review in the examination report (a physical examination is not required).

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's left ear hearing loss had onset in service, or was caused or aggravated by the Veteran's active military service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history, to include his statement of noise exposure on the flight lines in service, and the relevant medical science as applicable to this claim.

In rendering this opinion, the examiner should assume exposure to loud noise during service.

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the March 2011 VA audiology examiner is no longer available, the claims file should be reviewed by an appropriate VA health professional for the medical opinion as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

2. If possible, request that the medical professional who conducted the March 2011 VA examination of the Veteran's vertigo review the claims file and provide an addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner. The examiner should note such review in the examination report (a physical examination is not required).

The examiner is to provide an opinion on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities, to include right ear hearing loss and residuals of a ruptured right tympanic membrane?  If the opinion is that one or more of his service-connected disabilities aggravated his vertigo, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

If the March 2011 VA examiner is no longer available, the claims file should be reviewed by a VA physician for the medical opinion as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

3. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed question asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


